The question was whether the plaintiff was a citizen of Rhode-Island, and entitled to sue in the circuit court of the United States. He proved that he was born in Rhode-Island, and had always resided there until a few years since, when he obtained a considerable property in Georgia, since which time he has passed the winter months in Georgia on his plantation, and the summer months in Rhode-Island; he keeps a furnished dwelling-house in both states all the year. The court decided that whilst he might be liable in Georgia to the performance of certain duties, such as military, jury, &e., yet he could not be deprived of his privileges as a citizen of Rhode-Island, since it appeared from the evidence, that he had exercised or claimed no privileges as a citizen of Georgia, and when compelled to perform jury duty, had protested against its compromising his privileges as a citizen of Rhode-Island. Under the circumstances of this case, the will of the party must decide, and the plea is overruled.